UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 UNDER THE SECURITIES EXCHANGE ACT OF 1934 For the month of April, 2010 Commission File Number: 001-34476 BANCO SANTANDER (BRASIL) S.A. (Exact name of registrant as specified in its charter) Avenida Presidente Juscelino Kubitschek, 2041 and 2235 Bloco A  Vila Olimpia São Paulo, SP 04543-011 Federative Republic of Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F: Form 20-F X Form 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Yes No X Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): Yes No X Indicate by check mark whether by furnishing the information contained in this Form, the Registrant is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934: Yes No X If Yes is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): N/A CONSOLIDATED FORM Managers and Related Persons Negotiation  Article 11 CVM Instruction # 358/2002 On March, 2010 only the following transactions involving securities and derivatives were carried out, pursuant to Article 11  CVM Instruction # 358/2002. Company Name: Banco Santander (Brasil) S.A. Group and Related Persons ( X ) Board of Directors ( ) Executive Officers ( ) Audit Committee ( ) Technical or Advisory Boards Opening Balance Security/ Derivative Securities Description Quantity % of participation Same Type/ Class Total Shares commom shares 0.00% 0.00% Shares preferred shares 0.00% 0.00% Shares UNITS 0.00% 0.00% Debenture committed SUDA15 Activity in the month  describe each purchase or sale operation carried out in the month (day, quantity, price and amount) Security/ Derivative Securities Description Brokerage House Operation Day Quantity Price Amount (R$) Shares commom shares - Shares preferred shares - Shares UNITs - Debenture committed SUDA15 - Closing Balance Security/ Derivative Securities Description Quantity % of participation Same Type/ Class Total Shares commom shares 0.00% 0.00% Shares preferred shares 0.00% 0.00% Shares UNITS 0.00% 0.00% Debenture committed SUDA15 Company Name: Banco Santander (Brasil) S.A. Group and Related Persons ( ) Board of Directors ( X ) Controlling Shareholder ( ) Executive Officers ( ) Audit Committee ( ) Technical or Advisory Boards Opening Balance Security/ Derivative Securities Description Quantity % of participation Same Type/ Class Total Shares commom shares 84.21% 83.55% Shares preferred shares 82.79% 83.55% Activity in the month  describe each purchase or sale operation carried out in the month (day, quantity, price and amount) Closing Balance Security/ Derivative Securities Description Quantity % of participation Same Type/ Class Total Shares commom shares 84.21% 83.55% Shares preferred shares 82.79% 83.55% Company Name: Banco Santander (Brasil) S.A. Group and Related Persons ( ) Board of Directors ( X ) Executive Officers ( ) Audit Committee ( ) Technical or Advisory Boards Opening Balance Security/ Derivative Securities Description Quantity % of participation Same Type/ Class Total Shares commom shares 0.00% 0.00% Shares preferred shares 0.00% 0.00% Shares UNITS 0.00% 0.00% Debenture committed AMRO14 28 Debenture committed AMRO15 24 Debenture committed AMRO16 Debenture committed STBA11 Debenture committed STBA13 24 Debenture committed SUDA14 67 Debenture committed SUDA15 Activity in the month  describe each purchase or sale operation carried out in the month (day, quantity, price and amount) Security/ Derivative Securities Description Brokerage House Operation Day Quantity Price Amount (R$) Shares UNITs sale Debenture committed SUDA15 Repurchase Debenture committed SUDA15 Application Debenture committed AMRO15 Repurchase 08 Debenture committed AMRO16 Repurchase 06 Debenture committed STBA11 Repurchase 23 Closing Balance Security/ Derivative Securities Description Quantity % of participation Same Type/ Class Total Shares commom shares 0.00% 0.,00% Shares Preferred shares 0.00% 0.00% Shares UNITS 0.00% 0.00% Debenture committed AMRO14 28 Debenture committed AMRO15 16 Debenture committed AMRO16 Debenture committed STBA11 Debenture committed STBA13 24 Debenture committed SUDA14 67 Debenture committed SUDA15 29,004* (*) As a result of transactions in March 2010, there was a reduction of 768 debentures with repurchase agreements (SUDA15) held by Mr. João Eduardo de Assis Pacheco Dacache, due to his departure from the Company on March 16, 2010. Company Name: Banco Santander (Brasil) S.A. Group and Related Persons ( ) Board of Directors ( ) Executive Officers ( ) Audit Committee (X) Technical or Advisory Boards Opening Balance Security/ Derivative Securities Description Quantity % of participation Same Type/ Class Total Activity in the month  describe each purchase or sale operation carried out in the month (day, quantity, price and amount) Security/ Derivative Securities Description Brokerage House Operation Day Quantity Price Amount (R$) Shares UNITs 10/13/2009 Closing Balance Security/ Derivative Securities Description Quantity % of participation Same Type/ Class Total Shares UNITS 0.00% 0.00% Company Name: Banco Santander (Brasil) S.A. Name: Banco Madesant  Sociedade Unipessoal S.A. CPF/CNPJ: - Qualification: Avenida Arriaga 73, 2º andar - Funchal Madeira, 9000-060 Portugal Opening Balance Security/ Derivative Securities Description Quantity % of participation Same Type/Class Total ADS BSBR 0.53% 0.079% Activity in the month  describe each purchase or sale operation carried out in the month (day, quantity, price and amount) Security/ Derivative Securities Description Brokerage House Operation Day Quantity Price Amount (US$) ADS BSBR Santander Investment Securities, Inc. ( SIS ) Purchase 24 ADS BSBR SIS Purchase 24 ADS BSBR SIS Purchase 24 ADS BSBR SIS Purchase 25 ADS BSBR SIS Purchase 29 ADS BSBR SIS Purchase 29 ADS BSBR SIS Purchase 29 ADS BS BR SIS Purchase 29 ADS BSBR SIS Purchase 29 ADS BSBR SIS Purchase 29 ADS BSBR SIS Purchase 29 ADS BS BR SIS Purchase 29 ADS BSBR SIS Purchase 29 ADS BSBR SIS Purchase 29 ADS BSBR SIS Purchase 29 ADS BS BR SIS Purchase 29 ADS BSBR SIS Purchase 29 ADS BSBR SIS Purchase 29 Saldo Final Security/ Derivative Securities Description Quantity % of participation Same Type/Class Total ADS BSBR 0.61% (*) 0.091% (*) Based on the total of UNITS outstanding on March 31, 2010 of 562,492,264. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned, thereto duly authorized. Date: April 12, 2010 Banco Santander (Brasil) S.A. By: /
